Exhibit 10.1

JOINT DEFENSE PRIVILEGED SETTLEMENT AND RELEASE AGREEMENT

This Settlement and Release Agreement (“Agreement”) is made and entered
effective July 30, 2013 (the “Effective Date”), by and between SurModics, Inc.
(“SurModics”) and Southern Research Institute (“SRI”).

WHEREAS, SurModics, Inc., and SRI entered into a Stock Purchase Agreement on
July 31, 2007, which includes certain indemnification provisions;

WHEREAS, SRI, SurModics, and SurModics Pharmaceuticals, Inc. are defendants to
an action pending in the Circuit Court of Jefferson County, Alabama, entitled
Richard M. Gilley and Herbert M. Blatter v. Southern Research Institute, et. al.
(Case No. 09-901412) (the “Alabama Action”);

WHEREAS, the parties are engaged in pending litigation in a case styled
SurModics, Inc. v. Southern Research Institute in the United States District
Court for the District of Minnesota, Civil Action No. 11-01450 (the “Minnesota
Action”) whereby (a) SurModics is seeking a judicial declaration regarding its
rights to indemnification under the Stock Purchase Agreement for certain Losses
it has incurred, or will incur, in connection with the Alabama Action, and
(b) SRI is seeking a judicial declaration regarding its rights to
indemnification under the Stock Purchase Agreement for certain Losses it has
incurred, or will incur, in connection with the Alabama Action; and

WHEREAS, the parties hereto wish to settle and discontinue the Minnesota Action
and believe that doing so will inure to their common interest in defending the
Alabama Action.

NOW, THEREFORE, in consideration of the mutual terms and conditions contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:

 

  1. Definitions. The capitalized terms set forth below, as used in this
Agreement, shall have the following meanings. Capitalized terms that are not
otherwise defined herein shall have the meaning given to such terms in the Stock
Purchase Agreement.

 

  A. “SurModics Releasees” shall mean SurModics and its past and present
employees, partners, agents, predecessors, successors, assigns, heirs,
executors, administrators, officers, representatives, attorneys, agents,
shareholders and directors.

 

  B. “SRI Releasees” shall mean SRI and its past and present employees,
partners, agents, predecessors, successors, assigns, heirs, executors,
administrators, officers, representatives, attorneys, agents, shareholders and
directors.



--------------------------------------------------------------------------------

  C. “Past Unreimbursed Fees” shall mean all fees, costs, or expenses that the
SurModics Indemnitees have incurred in connection with the Alabama Action
through June 30, 2013, as reflected on Exhibit A attached hereto.

 

  D. “Future Fees” shall mean all fees, costs, or expenses that the SurModics
Indemnitees have incurred, or will incur, in connection with the Alabama Action
that are not reflected on Exhibit A, subject to SRI’s limited right of objection
as set forth in paragraph 2(b). Future Fees shall not include the fees, costs,
or expenses of any SurModics Expert Witnesses.

 

  E. “SurModics Expert Witnesses” shall mean any expert witness that has been,
or that may be, engaged by SurModics in connection with the Alabama Action,
including without limitation, Grant Thornton LLP.

 

  F. “SurModics Indemnitees” shall have the meaning given to such term in
Section 8.1 of the Stock Purchase Agreement.

 

  2. Agreement to Pay Past and Future Fees. SRI agrees that it will pay to
SurModics seventy-five percent (75%) of (a) the Past Unreimbursed Fees, and
(b) the Future Fees as follows:

 

  (a) Payment of Past Unreimbursed Fees. SRI shall make the following payments
to SurModics which, in the aggregate, constitute seventy-five percent (75%) of
the Past Unreimbursed Fees reflected on Exhibit A:

 

  (i) Within ten (10) business days from the Effective Date, SRI shall make a
payment in the amount of Four Hundred Ninety-Two Thousand, Six Hundred
Seventy-One Dollars and Eighty-Five Cents ($492,671.85); and

 

  (ii) Within sixty (60) calendar days from the Effective Date, SRI shall make
an additional payment in the amount of Four Hundred Ninety-Two Thousand, Six
Hundred Seventy-One Dollars and Eighty-Four Cents ($492,671.84).

 

  (b)

Payment of Future Fees. No later than fifteen (15) days after the end of each
month after the Effective Date, SurModics will deliver to SRI, for its review, a
fee and expense schedule (each, a “Monthly Schedule”) setting forth, in
reasonable detail, the Future Fees since the delivery of the prior Monthly
Schedule (or, for the first Monthly Schedule after the Effective Date, all
Future Fees incurred prior to and since the Effective Date). Actual invoices
(and any other supporting documentation) upon which a respective Monthly
Schedule is based shall be provided along with the Monthly Schedule. SRI shall
have the ability to: (i) review SurModics’s invoices solely to ensure that the
Future Fees are not excessive, and (ii) within thirty (30) calendar days from
receiving each Monthly Schedule, object in writing to any fees or expenses in
the Monthly Schedule that SRI believes are

 

2



--------------------------------------------------------------------------------

  excessive. Along with any written objection to the Future Fees, SRI will
provide to SurModics a copy of SRI’s invoices reflecting fees, costs, or
expenses incurred by SRI during the same time period for purposes of resolving
the objected-to Future Fees. For purposes of this provision, the word
“excessive” shall mean fees or expenses that are a significant or material
departure from what is reasonable under the circumstances. SRI specifically
agrees that: (x) the normal hourly rates of SurModics’s counsel are not
“excessive” for purposes of this provision, and (y) SRI will not challenge those
normal hourly rates provided those rates do not increase beyond historical
incremental increases in rates previously billed. If SRI fails to object in
writing to any Monthly Schedule within such 30-day period, such Monthly Schedule
shall be final and binding. Within thirty (30) calendar days of receiving each
Monthly Schedule and corresponding invoices, SRI shall pay to SurModics
seventy-five percent (75%) of the Future Fees set forth on such Monthly Schedule
less any portion thereof that SRI has objected to as excessive. During the
thirty (30) calendar days following delivery by SRI of any written objection to
Future Fees (“Settlement Period”), SRI and SurModics shall use good faith
efforts to resolve such objections and reach a written agreement settling such
objections. If the parties are unable to resolve such objections during the
Settlement Period, then SurModics and SRI agree to resolve their dispute through
the following process:

 

  1. SRI and SurModics agree to choose one mutually-acceptable former judge
registered with JAMS, Inc. (the “Neutral”) to resolve the objections regarding
Future Fees (or, if the parties cannot agree upon a Neutral, they shall allow
JAMS to select a Neutral from a list of 10 qualifying neutrals, a list from
which each party will have the opportunity to strike up to 2 neutrals before
JAMS makes its selection). SRI and SurModics will jointly instruct the Neutral
to resolve the dispute over objected-to Future Fees.

 

  2. SRI and SurModics may each provide the Neutral with a written summary of
its position regarding the objected-to Future Fees, along with a copy of all
relevant invoices and any other supporting documents. The parties agree that
they are not entitled to conduct any discovery (including interrogatories,
document requests, requests for admission, or depositions) before submitting the
materials to the Neutral. However, SRI agrees that, in accordance with the
written objection process set forth above, SurModics shall be entitled to
receive a copy of invoices reflecting SRI’s fees, costs, or expenses during the
relevant period of time.

 

3



--------------------------------------------------------------------------------

  3. SRI and SurModics expressly agree that a decision by the Neutral as to the
resolution of the objected-to Future Fees shall be conclusive and binding upon
the parties (unless the parties agree in writing that the Neutral has made a
manifest error). The Neutral’s determination shall be (i) in writing;
(ii) non-appealable by the parties and not subject to collateral attack for any
reason; and (iii) issued within 30 days of the parties’ filing with JAMS.

 

  5. The fees and costs of the Neutral shall be allocated between SurModics, on
the one hand, and SRI, on the other hand, in inverse proportion to the extent
they prevailed on the items in dispute. The Neutral shall be responsible for so
allocating its fees and costs as between SRI and SurModics and will include such
allocation with the Neutral’s written determination.

 

  (c) Payment Method. Payments required under this paragraph 2 shall be made by
wire transfer of immediately available funds to:

 

  Bank Name:    Wells Fargo Bank N.A, San Francisco, CA   Beneficiary Account
Name:    SURMODICS INC   Wire Routing Transit Number:   

XXXXXXX

  Beneficiary Account Number:   

XXXXXXX

  Swift Code:   

XXXXXXX

  Company:   

SurModics, Inc.

9924 West 74th Street

Eden Prairie, MN 55344-3523

Andrew D. C. LaFrence

Vice President, Finance & CFO

(952) 500-XXXX

 

  3. Agreement Regarding Expert Witness and Other Fees. SurModics agrees that it
shall be solely responsible for the fees, costs, or expenses of any SurModics
Expert Witnesses that have been, or that may be, incurred in connection with the
Alabama Action. SurModics further agrees that it will not seek indemnification
from SRI for SurModics’s past or future fees, costs, or expenses incurred in
connection with the Minnesota Action. SRI agrees that it shall be solely
responsible for the fees, costs, or expenses of any expert witness that has
been, or that may be, engaged by SRI in connection with the Alabama Action. SRI
further agrees that it will not seek indemnification from SurModics for SRI’s
past or future fees, costs, or expenses incurred in connection with the Alabama
Action or the Minnesota Action.

 

4



--------------------------------------------------------------------------------

  4. Release of SRI Releasees. Effective upon the Effective Date, SurModics, on
behalf of itself and the SurModics Indemnitees, hereby releases, acquits,
exonerates and forever discharges the SRI Releasees from any and all claims,
demands, damages, actions, or suits, known and unknown, specifically related to
SurModics’ claims under the SPA for indemnification for Past Unreimbursed Fees
and Future Fees except as expressly set forth herein, provided, however, that
nothing in this paragraph 4 or this Agreement shall be interpreted to release
SRI from its obligation to make payments in accordance with Paragraph 2.
Provided SRI makes payments to SurModics for Future Fees in accordance with
paragraph 2(b) of this Agreement, SurModics agrees that it will not seek
indemnification for or make other claims or demands for Future Fees.

 

  5. Release of SurModics Releasees. Effective upon the Effective Date, SRI, on
behalf of itself and the SRI Releasees, hereby releases, acquits, exonerates and
forever discharges the SurModics Releasees from any and all claims, demands,
damages, actions, or suits, known and unknown, specifically related to SRI’s
claims for indemnification under the SPA for its fees, costs, or expenses that
SRI has incurred, or will incur, in connection with the Alabama Action.

 

  6. Scope of Agreement. This Agreement (including the releases contained
herein) applies only to claims or demands under the SPA for indemnification of
fees, costs, or expenses that have been or will be incurred in connection with
the Alabama Action and in no way relates to any claims for indemnification under
the SPA for any substantive liability, judgment, or settlement in or related to
the Alabama Action. The parties understand and expressly acknowledge that they
may later assert these excepted claims against one another for indemnification.

 

  7. Dismissal of Claims. For the consideration described herein, the parties
agree that, within three (3) business days of the Effective Date, SRI will
dismiss its pending appeal of the Minnesota Action.

 

  8. Final Agreement. The parties hereto declare and represent that no promise,
endorsement or agreement not herein expressed has been made to them and that
this Agreement contains the entire agreement between the parties related to
fees, costs, and expenses incurred in the Alabama Action and that the terms of
this Agreement are contractual and not mere recitals.

 

  9. No Reliance. The parties hereto are not relying and have not relied on any
representation or statement by any other party hereto with respect to the facts
involved in this controversy, or with regard to their rights or asserted rights.

 

  10. Authority. The parties hereto further warrant and represent that no other
person or entity has any interest in the matters released herein and that they
have not assigned, transferred or purported to assign or transfer to any person
or entity all or any portion of the matters released. Each person executing this
Agreement represents and warrants that he or she has authority to enter into
this Agreement on behalf of himself, herself or any indicated entity.

 

5



--------------------------------------------------------------------------------

  11. Binding Effect. This Agreement shall inure to the benefit of the parties
hereto and shall be binding upon each of them, and their heirs, estates,
assigns, representatives and successors. Except as expressly set forth in this
Agreement, nothing herein is intended to amend, modify, terminate or constitute
a waiver by either party with respect to any provision of the Stock Purchase
Agreement, which agreement shall remain in full force and effect.

 

  12. Confidentiality. The terms of this Agreement are confidential. The parties
agree that they shall not divulge the terms of this Agreement to any person or
entity whatsoever at any time, except that such disclosure may be made: (a) by
either party as required by law; (b) to the parties’ attorneys, tax, or
financial advisors; or (c) by SurModics if in its reasonable judgment such
disclosure is required to be made in its filings with the United States
Securities and Exchange Commission or any other regulatory body that may require
disclosure.

 

  13. Joint Defense Privilege. This Agreement is part of an ongoing and joint
effort between SurModics and SRI to set up a common defense in the Alabama
Action, and is not intended nor should it be construed as a waiver of otherwise
applicable privileges.

 

  14. No Admission of Liability. This Agreement, nor any of the terms and
provisions contained herein, nor any of the negotiations or proceedings in
connection therewith, nor any of the documents or statements referred to herein
or therein, nor the fact of the Agreement, nor any statements in connection
therewith, is or shall be argued to be, used or construed as, offered or
received in evidence as, or otherwise constitute an admission, concession,
presumption, proof, evidence, or a finding of any liability, fault, wrongdoing,
injury or damages, or of any wrongful conduct, acts or omissions on the part of
either party (or either parties’ affiliates or such affiliates’ respective
officers, directors, employees, agents, representatives, successors or
assignees) in the Minnesota Action or the Alabama Action.

 

  15. Right to Counsel. The parties hereto understand that they have the right
to consult counsel of their own choosing and they have either done so or elected
not to do so of their own choice and free will.

 

  16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be considered an original, but all of which together will
constitute one and the same instrument. A facsimile or PDF image of a signature
sent by e-mail shall be as binding as an original.

 

  17. Governing Law and Submission to Jurisdiction. This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. Each of the parties
submits to the exclusive jurisdiction of any state or federal court sitting in
Hennepin or Ramsey County, Minnesota, or Jefferson or Shelby County, Alabama, in
any action or proceeding arising out of or relating to this Agreement, except
that any dispute regarding Future Fees under Paragraph 2(b) of this Agreement
shall be resolved solely through the binding process set forth in Paragraph
2(b).

 

6



--------------------------------------------------------------------------------

  18. Attorney’s Fees. In the event that suit shall be brought by either party
relating to any dispute or controversy arising from this Agreement (including
any dispute regarding Future Fees under Paragraph 2(b) of this Agreement and any
binding determination as a result of such a dispute), the prevailing party shall
be entitled to recover its reasonable attorney fees, costs, and expenses from
the other party.

 

  19. Headings. The captions, headings and subheadings used in this Agreement
are solely for convenience of reference and shall not constitute a part of this
Agreement or affect in any way the meaning, interpretation, construction or
effect of any provision of this Agreement.

 

 

    SURMODICS, INC. Dated: July 30, 2013     By  

/s/ Bryan K. Phillips

    Bryan Phillips    
Its SVP, Legal and Human Resources, General Counsel & Secretary     SOUTHERN
RESEARCH INSTITUTE Dated: July 30, 2013     By  

/s/ Nancy M. Gray

    Nancy M. Gray     Its Vice President, Corporate Development

 

7